DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species “CD107a” and “skin ulcer” in the reply filed on 1 October 2021 is acknowledged.
Claims 4, 8, 13-15, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 October 2021.

Specification
The disclosure is objected to because of the following informalities: The instant specification employs the use of terms that are trade names or marks used in commerce. For example, Example 1 of the instant specification recites at least the terms “Adipocyte Differentiation Medium”, “DMEM”, paragraph [0133] recites the use of “IMDM” medium, and paragraph [0134] recites the use of “MKLI” medium. This is not an exhaustive list. Applicant should carefully review the instant application, and each trademark or tradename disclosed therein should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-12, 16, 17, 19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (with emphasis added): “[a] method for accelerating wound healing, comprising administering to a patient in need of wound healing, a platelet-like cell population coexpressing one or more platelet surface markers and one or more mesenchymal cell surface markers.”
The term "platelet-like" in claim 1 is a relative term which renders the claim indefinite.  The term "platelet-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 2, 3, 5-7, 9-12 and 16-22 are included for importing claim 1 by dependency while not being corrective, or for also directly reciting a “platelet-like cell population” (i.e. claims 3, 5-7, 9, 11, 12 and 16-21). Furthermore, dependent claims such as at least claims 3 and 21 refer to “cells” in reciting CD-positivity. These claims are rejected for referring to platelet-like “cells” as “cells”. Such cell fragments cannot be considered cells since they lack a nucleus.
In order to interpret the invention as claimed and provide a complete examination, the remainder of the present Official action presumes that “platelet -like” refers to cell fragments derived from megakaryocytes (i.e. platelets), and also includes cell fragments from megakaryocytes that are induced to that lineage from other cell types.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites (with emphasis added): “[t]he method according to claim 1, wherein an amount of a basic fibroblast growth factor produced by the platelet-like cell population is 10 or more times an amount of the basic fibroblast growth factor produced by a cell population of platelet, when cells of the platelet-like cell population are suspended at 20 x 108 cells/mL in 20 µL of phosphate-buffered saline and stimulated with 10 mM CaCl2 for 15 minutes, and then the amount of the basic fibroblast growth factor in the phosphate-buffered saline is measured.”


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites (with emphasis added): “[t]he method according to claim 1 wherein a ratio of an open wound area of the platelet-like cell population is 90% or less, when the ratio of an open wound area after a lapse of 7 to 9 days from the start of application to a wound [area ratio calculated according to (open wound area (%) of each administration group / open wound area (%) of a control administration group) x 100] is measured.”
It is not clear how “a ratio of an open wound area of the platelet-like cell population is 90% or less” manifests, since there is no prior reference or discussion of platelet-like cell populations having an open wound area, let alone a ratio thereof. Furthermore, a platelet-like cell population does not inherently have an “open wound area”, nor would one of ordinary skill in the art expect it to since a wound is a condition that pertains to a tissue, and is not considered to describe any condition of a simple cell population. Accordingly, the claim is indefinite for referring to a feature of the recited platelet-like cell population that the prior art is not considered to acknowledge is even existent with regard to the recited cell population. This claim cannot be reasonably interpreted, and is not been treated further on the merits.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites (with emphasis added): “[t]he method according to claim 1, wherein the platelet-like cell population is manufactured by a method comprising the steps of: 
(A) inducing a differentiation of one or more cells selected from a stromal vascular fraction including a mesenchymal stem cell, a preadipocyte and a stromal cell of a vertebrate adipose tissue into a mature adipocyte; 
(B) inducing a dedifferentiation of the mature adipocyte obtained in the step (A) to obtain a vertebrate adipose tissue-derived mesenchymal cell line; and 
(C) culturing the adipose tissue-derived mesenchymal cell line obtained in the step (B) in a modified medium for induction of differentiation into megakaryocytic cells containing an iron ion and an iron transporter, and collecting a platelet-like cell population from the culture product, wherein the modified medium for induction of differentiation into megakaryocytic cells in the step (C) is free from bovine serum albumin, LDL cholesterol, deoxyribonucleotide triphosphate, and 2-mercaptoethanol and contains human serum albumin, iron-bound transferrin, insulin, and monothioglycerol.
Regarding claim 9, the phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 9-11, 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Matsubara, Yumiko et al. (hereinafter “Matsubara”; U.S. Pre-Grant Publication Number 2016/0177265).
Regarding claim 1, Matsubara teaches administration of megakaryocytes and platelets of their invention to patients with a bleeding symptom due to accident and surgery. “Accident and surgery” are considered to read on wounds, and one of ordinary skill in the art would consider their administration to such patients as comprising administration for wound healing. Moreover, “megakaryocytes and platelets” of the invention of Matsubara are considered to read on “a platelet-like cell population” in view of the interpretation set forth above in the rejection under 
Regarding claim 3, Matsubara appears to be silent as to the proportion of platelets in the population thereof that are CD29-positive, CD42b-positive or CD90-positive. However, the methods of making platelets disclosed by Matsubara are substantially similar or substantially identical to the methods of making platelets recited in the instant specification. For example, both Matsubara and the instant specification disclose using preadipocytes to create adipose tissue-derived mesenchymal stem cells that are thereafter differentiated in culture using a MKLI-based medium, which the instant specification at paragraph [0133] teaches has conventionally been used as a medium for induction of differentiation into megakaryocytic cells. While it may be granted that the instant specification contemplates modifying said MKLI medium, this is the only difference that the examiner can discern between the methods of making megakaryocytes of Matsubara and the methods of making megakaryocytes disclosed instantly. Furthermore, there is no evidence of record that this modification of cell culture medium confers any difference to the derived cell fragment platelets. Accordingly, the platelets of Matsubara appear indistinguishable from those recited in the instantly present claims, absent evidence to the contrary. See M.P.E.P. § 2112.01(I):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Since the cells of Matsubara appear to be produced by substantially identical processes, a prima facie case of anticipation has been established. Furthermore, M.P.E.P. § 2112(V) teaches 
Accordingly, claim 3’s recitation of the proportion of platelets in the population thereof that are CD29-positive, CD42b-positive or CD90-positive is considered to comprise an inherent feature of the platelets of Matsubara, and claim 3 is anticipated therefore. Should applicant disagree, applicant is invited to provide reasoning and/or evidence that the cells of Matsubara are different from those of the instantly recited application.
Regarding claim 5, Matsubara teaches using platelets from megakaryocytes that are human-derived (see example 1). Regarding claim 6, the megakaryocytes and platelets disclosed by Matsubara are considered indistinguishable from those of the instant application as discussed in detail above with regard to claim 3. Accordingly, the amount of basic fibroblast growth factor produced by the instantly recited platelet-like cell population is considered to comprise an inherent feature of the megakaryocytes and platelets of Matsubara. 
With regard to claims 9-11, which recite steps directed to methods of making the instantly recited “platelet-like cell population”, it is noted that all such method steps are recited in the past tense as evidenced by the use of the term “manufactured”. Accordingly, these steps are interpreted as describing a process that has happened prior to carrying out the steps of the instant invention (as exemplified in claim 1 which requires positively requires “administering”; 
Regarding claim 17, Matsubara teaches using platelets that are derived from human cells in examples 1 and 2, for example. Regarding claim 21, the megakaryocytes and platelets of Matsubara are considered to reach the proportion of CD107a positive cells for the same reasons as discussed above in the rejection of claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9-12, 16, 17, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (supra) as applied to claims 1, 3, 5, 6, 9-11, 17 and 21, and further in view of Ehrenfest et al. (“Ehrenfest”; Muscles, Ligaments and Tendons Journal 2014, 4(1)3-9).

One of ordinary skill in the art would have considered it obvious to use the platelet-like cell population of Matsubara (which is considered substantially identical to the instantly recited platelet population for the same reasons discussed in the anticipation rejection above in the absence of evidence to the contrary) for topical administration to a wound, and separately for application to a skin ulcer, in view of the teachings of Ehrenfest. Ehrenfest teaches that platelet platelet concentrates for topical and infiltrative use are used or tested as surgical adjuvants or regenerative medicine in most medical fields. See abstract. Furthermore, Ehrenfest teaches that platelet rich compositions are widely utilized for skin ulcers (see Ehrenfest, page 5, right, column). Accordingly, since platelet rich compositions were well-known for use both topically and for treating skin ulcers, one of ordinary skill in the art would have found express motivation to exist in in the prior art for using the platelet rich compositions of Matsubara for the same use. It is prima facie obvious to provide for simple substitution of one known element for another to obtain predictable results. Furthermore, since each of the recited compositions and methods steps are disclosed in the cited prior art, one of ordinary skill in the art would have had a reasonable success in practicing the method as instantly claimed. Matsubara is also silent as to the limitations recited in claims 12, 16 and 19 that depend from claims 2 and 22, wherein said limitations recite proportions of CD29, CD42b and CD90 positive cells in the platelet like cell population. However, the platelet population of Matsubara is considered to read on these limitations for the same reasons as discussed above in the anticipation rejection, and since the prima facie obvious at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633